DETAILED ACTION
CLAIMS 1, 4-5, 8-9, 11, 14-15, 18-19, 21-22, AND 24-25 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-10:
 “receive a transaction from the accelerator device”;
Claim(s) 1-11:
 “receiving … a transaction from an accelerator”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8-9, 11, 14-15, 18-19, and 21-22, and 24-25
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al., US 2008/0222663 Al, (“Carpenter”) in view of Kondratiev et al., US 2004/0236876 Al, (“Kondratiev”).
Carpenter and Kondratiev were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Carpenter teaches 
A computing device for filtering transactions, the computing device comprising:
one or more processors coupled to memory; (Fig. 2, elements 202 and 204) 
an accelerator device; (Fig. 2, elements 222, 224) and
an input/output (I/O) subsystem circuitry (Fig. 2, element 210) having an accelerator port, (Fig. 2, element 212)the I/O subsystem circuitry to:
enter runtime and enable a global attestation during a boot process of the computing device; ([0030] “method 300 of executing policy-based direct memory access control. At block 302 the computer 200 may startup. At block 304, a determination of operating mode may be made.” See also Fig. 3, elements 302 and 304. 
See also [0030] – [0032] “When contractual terms are satisfied, the 'unrestricted' branch from block 304 may be followed … At block 306 a software policy manager executing policy 208 may set I/O MMU 210 to normal operation by loading virtual address page tables for all known peripheral devices … at block 304, a determination may be made that the operation is in the restricted mode, the 'restricted' branch from block 304 may be taken to block 312. At block 312, the software policy manager executing policy 208 may set the I/O MMU 210 to restricted operation to bar nonauthorized peripheral devices from direct memory access to main memory 206.”
i.e. the system may determine to run in an unrestricted mode – enable global attestation giving the claim the BRI – or restricted mode – do not enable global attestation mode giving the claim the BRI – at startup -- boot time giving the claim the BRI.) 
wherein in response to enabling the global attestation, offering accesses between the accelerator device and the accelerator port based on access control, ([0028] “the policy 208 may specify pre-approved peripherals that are allowed to operate with DMA access. One method of allowing those pre-approved peripherals, for example, peripheral 222, and disabling others, for example, peripheral 224, is to only set virtual address translations in the I/O TLB 226 for the preapproved peripherals ….” Emphasis added. i.e. DMA policy – access control giving the claim the BRI – restricts access based on whether limited function mode is engaged or not. ) 
wherein the accesses include runtime memory accesses having runtime shared memory accesses; (Fig. 2, element 206; See also [0025] “memory controller 204 maybe coupled to an I/O MMU210. Within theI/O MMU210, anI/Ohub 212may support physical connections to a variety of peripherals” i.e. memory is shared as between at least the peripherals accessing it.) 
receive a transaction from the accelerator device connected to the accelerator port ([0033] “At block 316, when a virtual memory request is received from a peripheral device, a determination may be made at the software policy manager it accordance with policy 208 whether the peripheral device is allowed direct memory access.” Emphasis added. ) via a coherent accelerator link, (Fig. 2, elements 218, 220. See also [0018] “a Peripheral Component Interconnect (PCI) bus, or a variation thereof, may be used to connect higher speed peripherals to the I/O interface 122.” i.e. a coherent accelerator link giving the claim the BRI)
wherein the transaction includes a direct memory access transaction; (Carpenter [0028]) and
filter the transaction based on enablement of the global attestation.  (Fig. 3, elements 316, 318, and 320. See also [0033] – [0034] “authorized … non-authorized ….” i.e. authorized devices are allowed access, non-authorized devices are not – filtered giving the claim the BRI --)

Carpenter does not teach wherein to determine whether the transaction requires access to the trust domain memory comprises to determine whether a key identifier indicated in the transaction is a private key identifier of a trust domain or within a shared key identifier range to be used for untrusted accelerator devices;
Carpenter goes on to teach configuring an I/O memory management unit so as to restrict DMA access based on desired operating modes. (Carpenter [0026]) 

Kondratiev teaches wherein to receive the transaction includes to determine whether the transaction requires access to a trust domain memory, ([0039] “a memory address associated with the DMA access request is determined. At process block 534, it is determined whether the determined address falls within a DMA memory range assigned to the requesting device. At process block 536 the DMAaccess request is executed ifDMAmemory range falls within DMA memory range assigned to the requesting device. Otherwise, the DMA access request is denied at process block 538.” Emphasis added. See also Fig. 7.
i.e. an address is determined to fall within an assigned range or not within the assigned range – a trust domain memory giving the claim the BRI --) 
wherein to determine whether the transaction requires access to the trust domain memory comprises to determine whether a key identifier indicated in the transaction is a private key identifier of a trust domain (Fig. 7, element 534 and 538. See also “.ethod 530 for granting a DMA request, in accordance with one embodiment of the invention. At process block 532, a memory address associated with the DMA access request is determined. At process block 534, it is determined whether the determined address falls within a DMA memory range assigned to the requesting device. At process block 536 the DMAaccess request is executed ifDMAmemory range falls within DMA memory range assigned to the requesting device. Otherwise, the DMA access request is denied at process block 538.” Emphasis added. i.e. an address – private key identifier giving the claim the BRI – is used to determine whether the access is to an assigned range or an unassigned range – trust domain giving the claim the BRI --) 
or within a shared key identifier range to be used for untrusted accelerator devices;
(Fig. 7, element 534 and 538. See also “.ethod 530 for granting a DMA request, in accordance with one embodiment of the invention. At process block 532, a memory address associated with the DMA access request is determined. At process block 534, it is determined whether the determined address falls within a DMA memory range assigned to the requesting device. At process block 536 the DMAaccess request is executed ifDMAmemory range falls within DMA memory range assigned to the requesting device. Otherwise, the DMA access request is denied at process block 538.” Emphasis added. i.e. an address – shared key identifier giving the claim the BRI – is used to determine whether the access is to an assigned range – shared key identifier range domain giving the claim the BRI --or an unassigned range.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kondratiev with the teaching of Carpenter as both references are directed to controlling memory I/O in computing systems. Moreover, Kondratiev improves on Carpenter’s teaching of limiting DMA access based on which device is requesting access (Carpenter [0030] – [0032]) by further teaching a technique with limits DMA access based on assigned memory ranges (Kondratiev [0039], Fig. 7) thus improving the system’s ability to control/restrict memory access. 
Regarding claims 4-5 and 8-9,
 
Carpenter and Kondratiev teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 11, 14-15, 18-19, and 21-22, and 24-25
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s)1 and 4-9. Specifically:
Claim(s) 11 and 21 correspond(s) to claim(s) 1;	
Claim(s) 14 correspond(s) to claim(s) 4;
Claim(s) 15 correspond(s) to claim(s) 5;	
Claim(s) 18 and 24 correspond(s) to claim(s) 8;	
Claim(s) 19 and 25 correspond(s) to claim(s) 9; and
Claim(s) 22 correspond(s) to claim(s) 4 and 5;
Therefore claim(s) 11, 14-15, 18-19, 21-22, and 24-25 is/are rejected under the same reasoning set forth above over Carpenter in view of Kondratiev.
Response to Arguments
Applicant's arguments filed 5/10/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant chiefly argues that Carpenter and Kondratiev do not teach the subject matter of the amended independent claims 1, 11, and 21 (Remarks at pp. 9-10). Examiner respectfully disagrees. As discussed in the mapping above, Carpenter and Kondratiev teach the subject matter of the amended independent claims 1, 11, and 21. 
In response to applicant's argument based upon the age of the references, (Remarks at p. 9) contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187